Case 16-32423-jal     Doc      Filed 10/09/20        Entered 10/09/20 11:42:12   Page 1 of 4




           U.S. Bank Trust National Association, as Trustee of the
           Bungalow Series III Trust




                                                        11   1       2020
Case 16-32423-jal   Doc   Filed 10/09/20   Entered 10/09/20 11:42:12   Page 2 of 4
 Case 16-32423-jal         Doc     Filed 10/09/20     Entered 10/09/20 11:42:12    Page 3 of 4




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 In Re:                                             Case No. 16-32423-jal

 Paul K. Morgan
                                                    Chapter 13
 Rebecca R. Morgan

 Debtors.                                           Judge Joan A. Lloyd

                                   CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on October 9, 2020.

By Notice of Electronic Filing to:

          Julie Ann O'Bryan, Debtors’ Counsel
          julieannobryan@obryanlawoffices.com

          William W. Lawrence, Trustee
          ECF@louchapter13.com

          Charles R. Merrill, Office of the U.S. Trustee
          ustpregion08.lo.ecf@usdoj.gov

By United States mail to:

          Paul K. Morgan, Debtor
          1811 Ashmoor Ln.
          Louisville, KY 40223

          Rebecca R. Morgan, Debtor
          1811 Ashmoor Ln.
          Louisville, KY 40223
Case 16-32423-jal   Doc   Filed 10/09/20    Entered 10/09/20 11:42:12    Page 4 of 4




                                           Respectfully Submitted,

                                           /s/ Molly Slutsky Simons
                                           Molly Slutsky Simons (97962)
                                           Sottile & Barile, Attorneys at Law
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com
                                           Attorney for Creditor
